Citation Nr: 1023584	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a higher level of compensation under 
38 U.S.C.A. § 1151 than 10 percent for left heel decubitus 
ulcers for the purpose of accrued benefits.  

2.  Entitlement to a higher level of compensation under 
38 U.S.C.A. § 1151 than 10 percent for right heel decubitus 
ulcers for the purpose of accrued benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1943 to March 
1946.  The Veteran died in April 2002 and the appellant is 
his surviving spouse. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2006 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Los Angeles, California, (hereinafter RO). 

In January 2010, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The issues raised by the appellant in her statement received 
in December 2009 with respect to a claim for an earlier 
effective date for Dependence and Indemnity Compensation 
under 38 U.S.C.A. § 1151 and the amount of her tort judgment 
have not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

Prior to the Veteran's death, his decubitus ulcers of each 
heel more nearly approximated eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  



CONCLUSIONS OF LAW

1.  The criteria for a higher 50 percent rating under 
38 U.S.C.A. § 1151 for left heel decubitus ulcers for the 
purpose of accrued benefits are met.  38 U.S.C.A. §§ 1155, 
5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.118, 
Diagnostic Codes (DCs) 7800-7833 (2001) (2007).     

2.  The criteria for a 50 percent rating under 38 U.S.C.A. 
§ 1151 for right heel decubitus ulcers for the purpose of 
accrued benefits are met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.118, DCs 7800-7833 
(2001) (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was essentially 
fulfilled with respect to the issues decided herein by letter 
dated in September 2006 and attachments provided to the 
appellant that informed the appellant of the information and 
evidence describing the benefits she may be entitled to based 
on the death of the Veteran.  

With regard to the duty to assist, clinical reports, to 
include photographs, of the service-connected scarring at 
issue have been obtained.  As such, and bearing in mind that 
an adjudication of a claim for accrued benefits must be based 
on evidence constructively on file at the time of the 
Veteran's death, the duty to assist has been fulfilled with 
respect to the issues adjudicated below.  38 C.F.R. § 3.1000.


II.  Legal Criteria/Analysis

Governing law and regulations provide that, upon the death of 
a Veteran, periodic monetary benefits to which he was 
entitled, on the basis of evidence in the file at the date of 
death (accrued benefits) and due and unpaid for a period of 
not more than two years prior to death, may be paid to 
certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  [A revision to the law regarding accrued benefits 
claims, enacted by Congress and signed by the President as 
the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by 
repealing the two-year limit on accrued benefits so that a 
Veteran's survivor may receive the full amount of award for 
accrued benefits; however, this revision relates only to 
cases where the Veteran's death occurred on or after the date 
of enactment, December 16, 2003, and does not affect cases 
involving deaths prior to that date, as here.]  Applications 
for accrued benefits must be filed within one year after the 
date of death.  38 U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the Veteran's claim, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the Veteran's 
claims, in that the claimant's entitlement is based upon the 
Veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 
483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); 
cert. denied, 117 S. Ct. 2478 (1997) (holding that "the 
substance of the survivor's claim is purely derivative from 
any benefit to which the Veteran might have been 'entitled' 
at his death [and gives the survivor] the right to stand in 
the shoes of the Veteran and pursue his claim after his 
death.")

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

The Board also notes that, as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, specifically indicates that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Accordingly, as the appellant's claim was 
received prior to that date, these revisions do not apply to 
the present case.  73 Fed. Reg. 54,708 (Sept. 23, 2008).

However, changes to the criteria for rating skin disabilities 
(hereinafter new criteria) were made after the appellant's 
claim was filed effective from August 2002 that are 
applicable to the Veteran's claim.  As such, the appellant is 
also entitled to application of the criteria in effect prior 
to that time (hereinafter old criteria) if they are more 
beneficial to her claim.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise)); see also VAOPGCPREC 
7-03 (Nov. 19, 2003); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2003); VAOPGCPREC 3-2000 (April 10, 2000).

Under the old criteria, a 10 percent rating for eczema 
required exfoliation, exudation or itching if involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, DC 
7806 (2001).   If the exudation or itching is constant and 
there are extensive lesions or marked disfigurement, a 30 
percent disability rating is assigned.  To warrant a 50 
percent rating, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestation or 
exceptional repugnance must be shown.  38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806 (2001).A rating in excess of 10 
percent for eczema under the old criteria required constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Id. 

Under the new criteria, a 10 percent rating for eczema or 
dermatitis requires at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating for eczema or dermatitis requires 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is assigned with more that 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12 month 
period.  38 C.F.R. § 4.118, DC 7806.

Prior to the Veteran's death in April 2002, a claim for 
benefits under 38 U.S.C.A. § 1151 for foot infections claimed 
to have been the result of "neglect" by VA medical 
officials following surgery in September 2000 was filed by 
the Veteran.  This claim was adjudicated by a February 2002 
rating decision that in part denied a claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 for bilateral heel 
decubitus ulcers.  The Veteran filed a notice of disagreement 
with this decision that was dated in March 2002, with no 
action taken by the RO thereafter prior to his death in April 
2002.  As such, a claim for compensation under 38 U.S.C.A. 
§ 1151 for bilateral heel decubitus ulcers was still pending 
at the time of the Veteran's death. 

In June 2002, the appellant filed a claim for accrued 
benefits, to include entitlement to compensation under 
38 U.S.C.A. § 1151 for bilateral heel decubitus ulcers.  This 
claim was ultimately granted by a May 2006 rating decision 
that, in part, granted entitlement to compensation under 
38 U.S.C.A. § 1151 for right and left decubitus heel ulcer.  
Separate 10 percent ratings were assigned for each heel under 
DC 7803.  This appeal arises based on the appellant's 
disagreement with these ratings.  Therefore, the analysis to 
be conducted below is whether based on evidence within, or 
constructively within, the Veteran's file at the time of his 
death, entitlement to ratings in excess of 10 percent for the 
Veteran's left decubitus ulcers may be assigned.  See 38 
C.F.R. § 3.1000.

The pertinent evidence includes reports of VA hospitalization 
in September 2000 for a left hemiarthroplasty.  Thereafter, 
the Veteran developed an infection, ultimately resulting in 
decubitus ulcers in each heel which the VA found were the 
proximate result of fault on the part of VA in the May 2006 
rating decision referenced above.  Photographs of these 
ulcers dated from December 2000 to October 2001 were 
submitted and have been reviewed, as have reports of VA 
treatment for these ulcers.  The ulcers were described as 
completely healed on the right side by  early August 2001 and 
"nearly closed" with no drainage on the left side at that 
time.  Late in August 2001, the left heel was said to have 
been completely healed, and the ulcers were also described as 
resolved or healed upon discharge from a nursing facility in 
January 2002 VA.  However, a February 2002 VA infectious 
disease clinic report noted that the left heel ulcer had 
"opened up again" and included a green moderate discharge 
that was odorless.  

The clinical evidence pertaining to the heel ulcers as set 
forth above following the September 2000 surgery, and the 
photographs of the Veteran's heel ulcers reflect that the 
service connected disability was the equivalent of or 
analogous to eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations or 
exceptionally repugnant.  In this regard, shortly after the 
Veteran's surgery, he developed ulcers of each heel.  
Pictures of the ulcers show that the ulcers at times had 
turned black, encompassed most of the heal, and would have a 
discharge, including a greenish discharge.  The ulcers had to 
be debrided and the evidence shows that the ulcers had a 
tendency to reoccur.  Pictures of the ulcers can definitely 
be described as repugnant.  Moreover, the Board finds that an 
argument can be made that such ulcers had systemic 
manifestations as the agency of original jurisdiction 
determined that the ulcer condition caused and/or contributed 
in causing the Veteran's death.  As such, a 50 percent rating 
for each heel is assigned under the old criteria as set forth 
at DC 7806.  This is the highest rating assignable under this 
diagnostic code and there are no other relevant diagnostic 
skin codes which assign a rating in excess of 50 percent 
under the old criteria.  

As for the new criteria, the Board finds that the next higher 
rating of 60 percent under any of the applicable diagnostic 
codes is not warranted.  It is clear that the left and right 
heel do not represent more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected.  
Additionally, although the Veteran may have periodically 
received antibiotic treatment, there is no evidence that 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12 months.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833.

In making this determination to award separate higher ratings 
of 50 percent, the Board has considered the assertions of the 
appellant, to include in sworn testimony to the undersigned 
at the January 2010 hearing, that the heel ulcers were so 
severe as to have prevented the Veteran from walking.  The 
Board finds that such impairment is properly contemplated in 
the assigned 50 percent ratings. 

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, 
and requires a three-step analysis.  First, is whether the 
schedular criteria are adequate and, if they are, no 
extraschedular referral is required.  Second, if inadequate, 
determine whether there is an exceptional disability picture 
considering such related factors as marked interference with 
employment (but not marked interference obtaining or 
retaining employment) or frequent periods of hospitalization.  
Third, if the rating criteria are inadequate and the related 
factors are present, the case must be referred for a 
determination of whether an extraschedular rating should be 
assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. 
Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009).

Here, the schedular rating criteria are comprehensive and 
contemplate the full range impairment due to the Veteran's 
ulcers of the left and right heel.  In this regard, the old 
DC 7806 specifically speaks to ulcers.  Thus, the Board finds 
that disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate.  
Therefore, the criteria for submission for consideration of 
an extra-schedular rating are not met.  Thun, Id.

In sum, the record supports the award of separate 50 percent 
ratings for the left and right ulcers; however, the 
preponderance of the evidence is against a rating in excess 
of 50 percent.


ORDER

A higher 50 percent rating under 38 U.S.C.A. § 1151 for left 
heel decubitus ulcers for the purpose of accrued benefits is 
granted.

A higher level 50 percent rating under 38 U.S.C.A. § 1151 for 
right heel decubitus ulcers for the purpose of accrued 
benefits is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


